           Case 1:20-cv-00893-AWI-EPG Document 21 Filed 12/04/20 Page 1 of 2



 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA
 6

 7   GEORGE RUIZ,                                    Case No. 1:20-cv-00893-AWI-EPG (PC)
 8                Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATIONS
 9         v.
                                                     (DOC. NO. 11)
10   KEN CLARK, et al.,
11                Defendants.
12

13          George Ruiz (“plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
14   this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United
15   States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
16          On September 23, 2020, Magistrate Judge Erica P. Grosjean entered findings and
17   recommendations, recommending “that all claims and defendants be dismissed, except for
18   Plaintiff’s claims against (1) Defendants Ken Clark, D. Baughman, S. Alfaro, G. Jaime, J.
19   Gallaghar and P. Llamas for (a) unconstitutional conditions of confinement in violation of the
20   Eighth Amendment and (b) discriminatory treatment on account of Plaintiff’s race in violation
21   of the Equal Protection Clause of the Fourteenth Amendment with respect to being placed on a
22   lockdown, a modified program, and reducing his privileges, and (2) Defendants Ken Clark, D.
23   Baughman, and J. Gallaghar for preferentially treating black inmates classified as STG Bloods
24   and STG Crips as compared to Plaintiff on account of his race in violation of the Equal
25   Protection Clause of the Fourteenth Amendment.” (Doc. No. 11 at p. 2).
26          Plaintiff was provided an opportunity to file objections to the findings and
27   recommendations. The deadline for filing objections has passed, and plaintiff has not filed
28   objections to the findings and recommendations.
                                                    1
            Case 1:20-cv-00893-AWI-EPG Document 21 Filed 12/04/20 Page 2 of 2



 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 3   the court finds the findings and recommendations to be supported by the record and proper
 4   analysis.
 5          Accordingly, THE COURT HEREBY ORDERS that:
 6               1. The findings and recommendations issued by the magistrate judge on September
 7                  23, 2020, are ADOPTED in full;
 8               2. All claims and defendants are dismissed, except for plaintiff’s claims against (1)
 9                  Defendants Ken Clark, D. Baughman, S. Alfaro, G. Jaime, J. Gallaghar and P.
10                  Llamas for (a) unconstitutional conditions of confinement in violation of the
11                  Eighth Amendment and (b) discriminatory treatment on account of Plaintiff’s
12                  race in violation of the Equal Protection Clause of the Fourteenth Amendment
13                  with respect to being placed on a lockdown, a modified program, and reducing
14                  his privileges, and (2) Defendants Ken Clark, D. Baughman, and J. Gallaghar
15                  for preferentially treating black inmates classified as STG Bloods and STG
16                  Crips as compared to Plaintiff on account of his race in violation of the Equal
17                  Protection Clause of the Fourteenth Amendment; and
18               3. This case is referred back to the assigned magistrate judge for further
19                  proceedings.
20
     IT IS SO ORDERED.
21

22   Dated: December 3, 2020
                                                 SENIOR DISTRICT JUDGE
23

24

25

26

27

28

                                                     2
